HOLDBACK ESCROW AGREEMENT THIS HOLDBACK ESCROW AGREEMENT (the “Agreement”) is made and entered into as of April 24th, 2009 (the “Effective Date”) by and among Tree Top Industries, Inc., a Nevada corporation (the “Company”), BioEnergy Systems Management Inc., a Nevada corporation (“Bio”), Wimase Limited, a Delaware corporation (“Wimase”), Energetic Systems Inc., a Nevada corporation (“ESI”, and together with Bio and Wimase, the “Shareholders”) and Matthew McMurdo, as escrow agent (“Escrow Agent”). RECITALS: A.The Company, the Shareholders and BioEnergy Applied Technologies, Inc., a Nevada corporation (“BAT”), have entered into a stock exchange agreement dated April 24th, 2009 (the “Exchange Agreement”) and the other transaction agreements described in Exhibit A hereto (collectively with the Exchange Agreement, the “Transaction Agreements”). B.As a condition to the Company entering into the Transaction Agreements, the Company requires the Shareholders to enter into this Agreement and to place in escrow with the Escrow Agent, 3,500,000 shares of Shareholder Common Stock (as defined in the Exchange Agreement). C.Escrow Agent is willing to act as Escrow Agent hereunder and hold the Shareholder Common Stock. D.The parties hereto desire to establish the terms and conditions upon which the Shareholder Common Stock and substitutions therefor will be deposited, held in, and disbursed from, the escrow account. AGREEMENT: NOW THEREFORE for and in consideration of the foregoing recitals, the mutual covenants and agreements set forth below and other good and valuable, consideration, the receipt and adequacy of which are acknowledged, the undersigned agree as follows: 1. Purpose of Escrow. (a)Escrow.This Agreement has been executed and the delivery of the Shareholder Common Stock hereunder will be made in accordance with Section 3(a) for the purpose of effecting certain indemnification and performance obligations of Shareholders pursuant to the Transaction Agreements.Escrow Agent agrees to accept delivery of the Shareholder Common Stock and to hold such Shareholder Common Stock in escrow subject to the terms and conditions of, and for the purposes recited in, this Agreement. (b)Term of Escrow.The term of this Agreement shall be for the period commencing on the Effective Date and ending on the Termination Date as defined below. 2.Appointment of Escrow Agent.The Company and the Shareholders hereby appoint Escrow Agent as escrow agent, to act in accordance with the terms and conditions set forth in this Agreement, and Escrow Agent hereby accepts such appointment in accordance with such terms and conditions. 3. Deposit to Escrow. (a)Delivery of Stock.Upon the closing of the transactions contemplated by the Transaction Agreements, the Company will deliver the Shareholder Common Stock to the Escrow Agent.As used in this Agreement, the term “Escrow Amount” shall mean the Shareholder Common Stock held by the Escrow Agent at that time. (b)No Encumbrance. The Shareholder Common Stock or any beneficial interest therein may not be pledged, sold, assigned or transferred (including by operation of law) by Shareholders and may not be taken or reached by any legal or equitable process in satisfaction of any debt or other liability of Shareholders prior to the delivery to Shareholders of such Shareholder Common Stock. (c)Power of Escrow Agent to Transfer Escrow Amount.Escrow Agent is hereby granted the power to effect any transfer of all or a portion of the Escrow Amount upon joint written instruction of such transfer by the Company and Shareholders, and as hereinafter provided in Section 5. 4.Holding of Escrow Amount.Escrow Agent shall hold the Escrow Amount and only disperse such to the Company or the Shareholders pursuant to this Agreement. 5. Disbursement of Shareholder Common Stock. (a)Charge. When and if, BAT incurs any liability, tax, compensation obligation, or similar charge (each of which, a “Charge”), related to any period prior to the Closing Date (as defined in the Exchange Agreement), the Company shall, within a reasonable time, deliver a written notarized affidavit to Escrow Agent (“Affidavit”) in which it certifies (i) as to the date on which the subject Charge was incurred, (ii) as to the aggregate cost of the subject Charge, (iii) as to the number of shares of Shareholder Common Stock which shall, in the aggregate, have a value equal to the cost of the subject Charge (collectively, the “Charge Stock”), (iv) that it has delivered notice of the subject Charge to the Shareholders and (v) that it had followed all the requirements for the resolution of any disputes as set forth in the Exchange Agreement.Upon receipt of the Affidavit, Escrow Agent shall return the Charge Stock to the Company. (b)Delivery.Escrow Agent shall deliver the remaining Shareholder Common Stock then held by it on the Termination Date (as defined below) to the Shareholders pro rata, based on each Shareholders’ ownership of BAT Stock (as defined in the Exchange Agreement) prior to the Closing Date. 6.Notice.Each notice of a Charge shall be in writing and delivered to Shareholders pursuant to Section 5(a)(iv) hereof and Section 9.7of the Exchange Agreement and shall contain the information required in an Affidavit. 7. Exculpation and Indemnification of Escrow Agent. (a)Duties.Escrow Agent will have no duties or responsibilities other than those expressly set forth herein.In acting hereunder, Escrow Agent shall have such duties as are specified herein, and no implied duties shall be read into this Agreement, and Escrow Agent shall not be liable for any act done, or omitted to be done, by it in the absence of its gross negligence or willful misconduct.Escrow Agent will be under no liability to anyone by reason of any failure on the part of any party hereto (other than Escrow Agent) or any maker, endorser or other signatory of any document to perform such person’s or entity’s obligations under any such document.Except to the extent specifically provided for in this Agreement, Escrow Agent is not obligated to render any statements or notices of non-performance hereunder to any party hereto but may, in its discretion, inform any party hereto of any matters pertaining to this Agreement and their counsel.Escrow Agent shall not be charged with knowledge of any fact, including but not limited to performance or non-performance of any condition herein, unless it has actually received written notice thereof. (b)Reliance.Other than as related to Section 5(a) above, Escrow Agent may rely upon any written notice, request, waiver, consent, certificate, receipt, authorization, note, power of attorney or other instrument or document which Escrow Agent in good faith believes to be genuine and to be what it purports to be. (c)Consult.Escrow Agent shall be entitled to consult with legal counsel in the event that a question or dispute arises with regard to the construction of any of the provisions hereof and shall incur no liability and shall be fully protected in acting in accordance with the advice or opinion of such counsel. (d)Funds.Escrow Agent shall not be required to use its own funds in the performance of any of its obligations or duties or the exercise of any of its rights or powers, and shall not be required to take any action which, in Escrow Agent’s sole and absolute judgment, could involve it in expense or liability, unless furnished with security and indemnity which it deems, in its sole and absolute discretion, to be satisfactory. (e)Bankruptcy.The bankruptcy, insolvency or absence of any of the parties to this Agreement shall not affect or prevent performance by the Escrow Agent of its obligations and instructions hereunder (f)Costs.The Shareholders and the Company shall indemnify, hold harmless and defend Escrow Agent from and against any fees, costs, expenses (including reasonable counsel fees and disbursements), claims, damages or losses suffered by Escrow Agent in connection with this Agreement, the services of Escrow Agent hereunder, or the filing by Escrow Agent of any action related to this Agreement other than as a result of Escrow Agent’s gross negligence or willful misconduct.Escrow Agent may retain counsel of its choice to participate in the defense of any indemnified claims, at the expense of the Company and the Shareholders, and the Company and the Shareholders shall not settle or otherwise resolve any indemnified claim without an unconditional release in favor of Escrow Agent in form, scope and substance satisfactory to Escrow Agent. 8.Fees and Expenses of Escrow Agent.Escrow Agent shall be paid a fee of One Thousand Dollars ($1,000).Furthermore, Escrow Agent shall be entitled to reimbursement for reasonable expenses paid or incurred by it in the administration of its duties hereunder, including, but not limited to, all reasonable counsel, advisors’ agents’ and service fees and disbursements (except those for which indemnification would not be available under Section 7(f) hereof) and all taxes or other governmental charges.Escrow Agent shall provide copies of invoices and the like evidencing such expenses to the Company and the Shareholders. 9.Termination of Agreement.This Agreement will terminate eighteen (18) months from the Closing Date (the “Termination Date”), except for the respective rights and obligations of Escrow Agent and the other parties hereto under Sections 7, 11, 12 and 17 hereof, which will survive such disposition. 10. Resignation or Replacement of Escrow Agent. (a)Resignation.Escrow Agent may resign as such following the giving of thirty (30) days’ prior written notice to the other parties hereto.Similarly, Escrow Agent may be removed and replaced following the giving of thirty (30) days’ prior written notice to Escrow Agent by each of the Company and the
